Citation Nr: 0027285	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-32 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hypertensive heart 
disease, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for cerebrovascular 
disease as secondary to the service-connected hypertensive 
heart disease.

3.  Entitlement to service connection for peripheral vascular 
disease as secondary to the service-connected hypertensive 
heart disease.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
February 1946.  Service records show that the veteran was a 
prisoner of war (POW) of the German government from January 
13, 1943, to June 4, 1945.

The instant appeal as to the increased rating claim arose 
from a May 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Jackson, Mississippi, 
which denied a claim for an increased rating for hypertensive 
heart disease.  This case was previously remanded by the 
Board of Veterans' Appeals (Board) in November 1998 and 
October 1999 for further development and for due process 
reasons.

In October 1999, the Board found that claims for service 
connection for cerebrovascular disease and peripheral 
vascular disease as secondary to service-connected 
hypertensive heart disease had been raised.  The Board 
further found these claims to be well-grounded.  They were 
then remanded for additional development and for RO 
adjudication.  The RO adjudicated them in April 2000, and an 
appeal has been perfected as to each.  As the Board found the 
claims to be well-grounded in its October 1999 decision, it 
will now proceed directly to an adjudication on the merits.

The Board is certainly cognizant of the veteran's faithful 
commitment to duty during WW II, his exposure to the hazards 
of combat, and the stress of his POW internment. In this 
regard; the Board endeavors to evaluate the evidentiary 
record with a view toward according the veteran a 
compassionate disposition of his appeal.


FINDINGS OF FACT

1.  The veteran's service-connected hypertensive heart 
disease is manifested by severe, Class V, cardiac disease 
with more than sedentary employment precluded and a workload 
of 3 METs (metabolic equivalents) or less.

2.  The veteran's cerebrovascular disease is shown to be 
related to his service-connected hypertensive heart disease.

4.  The veteran's peripheral vascular disease is shown to be 
related to his service-connected hypertensive heart disease.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular evaluation for 
the service-connected hypertensive heart disease have been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7007 (1999); 
38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).

2.  Cerebrovascular disease is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999).

4.  Peripheral vascular disease is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:  Hypertensive heart disease 

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  That is, he has presented 
a claim which is plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the veteran to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed in this case.  Service 
medical records, VA treatment records, VA examination 
reports, private treatment records, private physicians 
statements, lay statements, and written statements prepared 
by the veteran and his representative have been associated 
with the claims folder.  For these reasons, the Board finds 
that VA's duty to assist the veteran, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Initially, the Board notes that the pertinent regulations 
governing evaluations for diseases of the heart were recently 
amended, effective January 12, 1998.  See Schedule for Rating 
Disabilities; The Cardiovascular System, 62 Fed. Reg. 65207 
et seq. (1997).  The veteran's hypertensive heart disease is 
presently evaluated as 30 percent disabling under Diagnostic 
Code 7007. 

Prior to January 12, 1998, hypertensive heart disease was 
evaluated in accordance with the criteria set forth at 
38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).  Under the 
old regulations, a 30 percent rating was provided where there 
was definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion.  A 
60 percent evaluation was provided where there was marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond midclavicular line, sustained diastolic 
hypertension, diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor is precluded.  A 100 percent evaluation was provided 
for definite signs of congestive failure, more than sedentary 
employment precluded.  38 C.F.R. § 4.104, Diagnostic Code 
7007 (1997).

Under the new regulations, a 30 percent evaluation is 
assigned where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent evaluation may be assigned where there is more 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation may be assigned for chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where the law or regulation changes 
during the pendency of a case, the version most favorable to 
the veteran will generally be applied.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-
67 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board notes that the RO did not consider the application 
of both the old and the new versions of Diagnostic Code 7007 
in the supplemental statements of the case (SSOCs) issued 
after the new regulations were promulgated.  Instead, just 
the new regulations were addressed in those SSOCs.  However, 
the Board may compare both sets of regulations to the facts 
of this case, even if the RO has not done so.  This is so 
because the claimant will not be prejudiced by the Board's 
action as this decision provides for a full grant of the 
benefits sought.  Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The VA General Counsel has addressed the retroactive 
applicability of revised Rating Schedule criteria to 
increased rating claims and has determined that in such 
circumstances as those presented here, the Board should first 
determine whether the amended regulation is more favorable to 
the claimant.  VAOPGCPREC 3-2000.  The Board has separately 
applied the new and the old versions of the regulation to the 
facts of the case, discussed in further detail below, and has 
determined that the new and old provisions are equally 
favorable to the veteran as, under either version, he is 
entitled to a 100 percent schedular rating. 

The Board is satisfied that the veteran meets the criteria 
for a 100 percent rating under the old Diagnostic Code 7007 
which required definite signs of congestive failure or more 
than sedentary employment precluded.  In this regard, while 
the medical record does not identify definite signs of 
congestive failure, the preponderance of the evidence 
supports a conclusion that the veteran has been precluded 
from more than sedentary employment for the pendency of this 
claim due to his hypertensive heart disease.

The medical evidence of record supports this conclusion.  
First, December 1996 and October 1997 written statements from 
A. Brown, M.D., the veteran's treating physician, opined that 
the veteran had "severe cardiac disease."  In both 
statements, he assessed the veteran with "the most severe 
classification" of heart disease, Class V.  He further 
stated that the veteran was "totally disabled" and 
"severely disabled."  Second, the medical evidence, 
specifically a January 1998 VA examination report, shows that 
he has dyspnea with very little exertion.  That report noted 
that the veteran reported dyspnea, or shortness of breath, 
when he ate too fast.  

The 1998 examiner also opined that to the extent the veteran 
denied dyspnea on exertion, it was "more than likely due to 
his lack of exertion."  Further, he stated that the 
veteran's lack of exertion "protects him from angina."  The 
Board notes that the medical evidence reveals that the 
veteran has been basically bedridden since at least January 
1997.  He underwent carotid endarterectomy in May 1996, 
surgical amputation of two toes in August 1996, right above-
the-knee amputation in December 1996, and left above-the-knee 
amputation in July 1997.  As a functional assessment, the VA 
examiner concluded that "he is restricted to a sedentary 
lifestyle . . . ."

The medical evidence also shows that the veteran's 
hypertension has been moderately controlled by medication for 
several years.  The records do not document diastolic 
pressure of predominantly in excess of 120 or more, although 
it is not clear what the veteran's blood pressure would be 
without medication.  In this regard, the Board observes that 
the medical evidence and the veteran's symptomatologic 
complaints, even with absence of congestive heart failure or 
excessively high blood pressure readings, permit the 
conclusion that more than merely sedentary work is precluded.  
It would be unreasonable to expect the veteran to participate 
in more than sedentary employment given the current nature 
and extent of his hypertensive heart disease.

As the preponderance of the evidence, including the medical 
evidence, supports a conclusion that the veteran is precluded 
from more than sedentary employment due to his hypertensive 
heart disease, the Board finds that the disability picture 
more nearly approximates the criteria required for the 100 
percent rating under the old Diagnostic Code 7007.

Further, the medical evidence shows that the veteran also 
satisfies the new criteria for a 100 percent schedular rating 
under Diagnostic Code 7007.  As noted above, the medical 
record does not identify definite signs of chronic congestive 
heart failure.  In addition, the record does not show left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Regardless, the medical evidence of record 
is clear that a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope.  The April 
1999 VA heart examiner estimated "his effective MET level to 
be at 3 METs."  Another VA heart examiner in November 1999 
assessed his METs "at about less than 3 METs . . . ."  
Therefore, the medical evidence permits the conclusion that 
the veteran has a workload of 3 METs or less.  For that 
reason, the Board finds that there is ample basis in the 
foregoing medical record for finding that the veteran's 
service-connected hypertensive heart disease more nearly 
approximates the criteria for a 100 percent rating under the 
new criteria.

Accordingly, the Board finds that the record does support a 
grant of entitlement to an increased evaluation, to 100 
percent, for hypertensive heart disease with application of 
pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7007 
(1999); 38 C.F.R. § 4.194, Diagnostic Code 7007 (1997).

Secondary service connection claims:  Cerebrovascular disease 
and Peripheral Vascular disease

Service connection is warranted where the evidence shows that 
a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (1999);  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).  Based on 
its review of the relevant evidence in this matter, it is the 
decision of the Board that the evidence of record supports 
the claims for service connection for cerebrovascular disease 
and peripheral vascular disease.

The Board finds that the veteran's cerebrovascular disease 
and peripheral vascular disease were effectively related by 
medical opinion to his service-connected hypertensive heart 
disease.  An April 1999 VA heart examination report noted 
that the veteran's "service-connected hypertension is a risk 
factor for subsequent development of both cerebrovascular and 
peripheral vascular disease."  The examiner also stated that 
the veteran's "current disability due to peripheral vascular 
disease and cerebrovascular disease may be considered to be a 
consequence of his service connected hypertension . . . ."  
In addition, a November 1999 VA heart examination report 
noted that "[h]ypertension is a very big risk factor in . . 
. cerebrovascular disorders."

The Board notes that the RO denied these claims on the basis 
of an August 28, 1997, opinion solicited from the Director of 
the VA's Compensation and Pension Service (Director) which 
requested a grant of service connection for "other 
disabilities resulting from the same etiology as the service-
connected heart disease."  The Director's opinion denied the 
grant of service connection for disorders other than the 
service-connected hypertensive heart disease based on VA Fast 
Letter 5-48 (June 9, 1995), which stated that, "[w]hile 
38 C.F.R. § 3.309(c) [the VA regulation which pertains to 
diseases subject to presumptive service connection for former 
POWs] authorizes allowing service connection for the ischemic 
heart disease itself, it does not authorize allowing service 
connection for the underlying etiology, such as 
arteriosclerosis, or for other conditions resulting from the 
same etiology, such as peripheral vascular disease, stroke, 
etc."

The Board does not find that either the Director's opinion or 
VA Fast Letter 5-48 is for application in this case.  These 
documents were previously relied upon by the RO in a June 
1998 rating decision which denied a claim for service 
connection on a direct basis for circulatory insufficiency to 
include peripheral vascular disease with bilateral 
amputations, carotid endarteriectomies, stroke, cerebral 
arteriosclerosis, and renal damage.  As stated in the Board's 
1999 remand, the issues presently on appeal are claims for 
service connection on a secondary basis.  Thus, the grant of 
benefits in this case is based upon the provisions of 
38 C.F.R. § 3.310, for secondary service connection, and not 
the provisions of 38 C.F.R. § 3.309(c), for presumptive 
service connection for POWs.  Hence, the Director's August 
1997 opinion and VA Fast Letter 5-48, which speak only to 
38 C.F.R. § 3.309(c), are inapplicable here.

Further, neither the Director's opinion nor VA Fast Letter 5-
48 can be construed to be "negative" medical evidence which 
conflicts with the "positive" medical opinions, described 
above.  As the VA examination reports provide the only 
evidence of medical nexus between the service-connected 
hypertensive heart disease and the veteran's cerebrovascular 
disease and peripheral vascular disease, and as those reports 
both support the veteran's contentions, his claims must be 
allowed.  The Board notes that the VA examination reports, 
which addressed the nexus question directly and which were 
provided after an opportunity to review the complete record, 
found a clear relationship between the cerebrovascular 
disease and peripheral vascular disease and the service-
connected hypertensive heart disease.  Hence, it follows that 
the evidence is at least in relative equipoise, and service 
connection is warranted for cerebrovascular disease and 
peripheral vascular disease.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

The claim for an increased rating for hypertensive heart 
disease is granted, to 100 percent, subject to the laws and 
regulations governing the payment of monetary benefits. 

The claims for entitlement to service connection for 
cerebrovascular disease and peripheral vascular disease are 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

